Title: From John Adams to Cotton Tufts, 22 September 1789
From: Adams, John
To: Tufts, Cotton



Dear Sir
New York Septr. 22d. 1789

Inclosed is a letter from Mr Robert Henry. Let me beg of you to see if the notes are to be found, and to send them to me. One of the Ryans is now in Vermont as Mr Henry tells me. Should be obliged to you if you would let me know, what minutes you find about the affair in my books.I have not heard a word from my farm or garden, since Mrs A. left it. did the grass grow or not.
I communicated your letter to the President concerning the candidates at Newbury Port, and several others on the same subject. But the confidence of the people alias popularity carried it by the help of strong recommendations from your govenor.
When am I to wish you joy?
J Adams